DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 16/810,026 filed on March 5th, 2020. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 5th, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 11-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greathouse et al. (US 8,839,923), hereinafter Greathouse.

Regarding Claim 1, Greathouse teaches a torque converter (see Fig. 8), comprising: 
a cover (“cover shell” 612) configured to receive an input torque; 
an impeller (see Examiner Fig. 1) having an impeller shell non-rotatably connected to the cover (612); 
a piston (“piston plate” 604) disposed axially between the cover (612) and the impeller (see Examiner Fig. 1), 
wherein the piston (604) is configured to axially displace to selectively engage a clutch (“Clutch assembly” 602); and 
a seal plate (see Examiner Fig. 1) disposed axially between the piston (604) and the cover (612), wherein: 
the seal plate is sealed to the cover (612; see Examiner Fig. 1); 
a first chamber (“chambers” 624) is formed at least in part by the cover (612), the seal plate (see Examiner Fig. 1), and the piston (604); and 
a second chamber (“chambers” 622) is formed at least in part by the piston (604) and the impeller shell (see Examiner Fig. 1). 

    PNG
    media_image1.png
    481
    600
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 8 of Greathouse

Regarding Claim 2, Greathouse teaches the torque converter of claim 1, 
wherein the seal plate is sealed to the cover (612) via a seal (via rivets seen in Examiner Fig. 1) at a first end (innermost end) and connected to the cover (612 via seal 610) and the piston (604) at a second end (outermost end), opposite the first end.  

Regarding Claim 3, Greathouse teaches the torque converter of claim 1, 
further comprising a valve (Fig. 8, “Seal” 610) disposed between, and connected to, the seal plate (see Examiner Fig. 1) and the piston (604).

Regarding Claim 7, Greathouse teaches the torque converter of claim 3, 
wherein the valve (Fig. 8, 610) is a reed valve (see Fig. 8).  

Regarding Claim 8, Greathouse teaches the torque converter of claim 3, 
“Assembly 602 includes piston plate 604 and seal plates 606 and 608 fixed to piston plate 604 by riveting”).  

Regarding Claim 9, Greathouse teaches the torque converter of claim 1, 
wherein the clutch (Fig. 8, 602) further includes a clutch plate (see Examiner Fig. 1) disposed between the cover (612) and the piston (604), 
the clutch plate having a first frictional surface (left side) configured to engage with the cover (612) and a second frictional surface (right side), axially opposite the first frictional surface (left side), configured to engage with the piston (604).  

Regarding Claim 11, Greathouse teaches the torque converter of claim 9, 
further comprising a damper assembly (see Examiner Fig. 1), 
wherein the clutch plate is an input to the damper assembly (see Examiner Fig. 1).  

Regarding Claim 12, Greathouse teaches the torque converter of claim 1, 
wherein the piston (Fig. 8, 604) is arranged to seal on a transmission input shaft at an inner diameter thereof (see Examiner Fig. 1).  

Regarding Claim 13, Greathouse teaches the torque converter of claim 1, 
wherein the first chamber (624) is sealed (see Fig. 8) from the second chamber (622).  

Regarding Claim 14, Greathouse teaches a torque converter (see Fig. 8), comprising: 
a cover (Fig. 8, 612) configured to receive an input torque; 

a clutch (602) including a piston (604) disposed axially between the cover (612) and the impeller (see Examiner Fig. 1), 
wherein the piston (604) is configured to axially displace for engagement of the clutch (602); 
a seal plate (see Examiner Fig. 1) sealed to the cover (612) and disposed axially between the piston (604) and the cover (612); 
a first chamber (624) formed at least in part by the cover (612), the seal plate (see Examiner Fig. 1), and the piston (604); and 
a second chamber (622) formed at least in part by the piston (604) and the impeller shell (see Examiner Fig. 1), 
wherein: in response to an increase of pressurized fluid in the first chamber (624) relative to the second chamber (622), the piston (604) is configured to axially displace (right in Fig. 8) to open the clutch (col. 7, line 25 - “That is, during apply mode, seal 618 covers orifice 616 preventing flow of fluid between chambers 622 and 624. In release mode, seal 618 deflects, allowing fluid flow between chambers 622 and 624 to cool converter 600 as described supra”); 
in response to an increase of pressurized fluid in the second chamber (622) relative to the first chamber (624), the piston (604) is configured to axially displace (left in Fig. 8) to close the clutch (602).  

Regarding Claim 15, Greathouse teaches the torque converter of claim 14, 
wherein the first chamber (Fig. 8, 624) is sealed (see Fig. 8) from the second chamber (622).  

Regarding Claim 16, Greathouse teaches the torque converter of claim 14, 


	Regarding Claim 20, Greathouse teaches the torque converter of claim 14, 
	wherein the seal plate (see Examiner Fig. 1) is sealed to the cover (612) via a seal (via rivets seen in Examiner Fig. 1) at a first end (innermost end) and connected to the cover (612 via seal 610) and the piston (604) at a second end (outermost end), opposite the first end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Greathouse (US 8,839,923), in view of Bauer et al. (US 6,725,988), hereinafter Bauer.

Regarding Claim 10, Greathouse teaches the torque converter of claim 9, 
Greathouse does not teach “wherein at least one of the first frictional surface or the second frictional surface includes grooves defined therein for fluid flow therethrough”.
Bauer teaches wherein at least one of a first frictional surface (Fig. 1, 66) or a second frictional surface (68) includes grooves defined therein for fluid flow “The friction facings of the plate or plates can be provided with facing grooves which also make it possible for fluid to pass through in the engaged state of the lockup clutch arrangement”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the grooves taught by Bauer in the torque converter taught by Greathouse, such that “wherein at least one of the first frictional surface or the second frictional surface includes grooves defined therein for fluid flow therethrough”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of permitting fluid flow to cool the torque converter lockup clutch of Greathouse.

Allowable Subject Matter
Claims 4-6 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Carrier (US 8,348,037) listed in the attached "Notice of References Cited" discloses a similar torque converter comprising a seal plate related to various aspects of the claimed invention. Ackermann (US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner




/J.J.T./Examiner, Art Unit 3659